IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MAY E. MCCLOUD AND VERA L.                 : No. 141 EM 2017
JONES, IN PROPRIA PERSONA                  :
                                           :
                                           :
            v.                             :
                                           :
                                           :
THE FIRST JUDICIAL DISTRICT OF             :
PENNSYLVANIA, OFFICE OF JUDICIAL           :
RECORDS FOR FILING (AGENTS AND             :
AGENCIES)                                  :
                                           :
                                           :
PETITION OF: VERA L. JONES                 :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2018, the “Application for Relief for

Mandate and Injunction” is DENIED.

      Justice Donohue concurs in the result.